Citation Nr: 0512254
Decision Date: 05/03/05	Archive Date: 06/28/05

DOCKET NO. 02-07 977                        DATE MAY 08 2005

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas,

THE ISSUE

Entitlement to service connection for hearing loss.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to January 1946.


This matter comes before the Board of Veterans' Appeals (Board) from February 2000 and November 2001 rating decisions issued by the No. Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) by which service connection for hearing loss was denied. In March 2002, the veteran voiced disagreement with this determination and a statement of the case (SOC) was issued in May 2002. The veteran perfected this appeal the following month.

The Board notes that in his March 2002 notice of disagreement, the veteran raises claims of entitlement to service connection for tinnitus and vertigo. In an undated statement received in April 2004, the veteran appears to attempt to reopen a claim of entitlement to service connection for residuals of an injury to the chest, neck, back and head. The Board refers the service connection claims and the claim to reopen based on new and material evidence to the RO for appropriate action.

FINDINGS OF FACT

1. All evidence requisite for an equitable disposition of the claim has been developed and obtained, and all due process concerns have been addressed.

2. Competent medical evidence does not attribute the veteran's diagnosed hearing loss to his active duty service or any incident therein.

CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the veteran's period of service. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(2004).

- 2 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection may be granted for a disability resulting from a disease or an injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110 (West 2002). Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004). Certain conditions, to include sensorineural 'hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A determination of service connection requires a finding of the existence of a current disability and an etiologic relationship between that disability and an injury or disease incurred in service. Edenfield v. Brown, 8 Vet. App. 384, 388 (1995). Absent any independent supporting clinical evidence from a physician or other medical professional, "[t]he veteran's own statements expressing his belief that his disabilities are service connected. . . are not probative." Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The Board notes that evidence supporting a claim or being in relative equipoise is more than evidence that merely suggests a possible outcome. Instead, there must be at least an approximate balance of positive and negative evidence for the veteran to prevail. Jd. at 56.

Here, the report of the examination conducted at the time of the veteran's service discharge in January 1946 revealed normal hearing of each ear, (15/15). His service discharge certificate indicates that at the time of his discharge, his military occupational specialty was a truck driver, light, and the veteran asserts in-service

- 3 


exposure to noise. The current evidence of record clearly indicates the veteran has hearing loss. Therefore, the question to be answered is whether the veteran's current hearing loss is related to his period of active duty such that service connection is warranted.

An October 2004 VA examination report reflects that, after examining the veteran and reviewing the evidence of record, the examiner determined that it was less likely than not that the veteran's hearing loss was a consequence of an in-service incident or disease. The veteran, through his representative argues that this opinion lacks probative value as the VA examiner used as part of his rationale a lack of complaints and symptoms of hearing loss in service and for many years afterward. While the Board agrees that in-service complaints are not a legal prerequisite for service connection, the examiner utilized this information in combination with other information such as the veteran's 32-year post-service occupation as a truck driver in coming to his medical conclusion. Therefore, the Board concludes that the medical opinion contained in the October 2004 examination to be probative in the . instant case.

In short, the weight of the competent and probative medical evidence, supported by clear rationale, is against the veteran's claim. As such, despite the veteran's commendable service, the Board must conclude that the preponderance of the evidence is against the veteran's lay assertions that his bilateral hearing loss was incurred in service. See also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Likewise, since there is no medical evidence of sensorineural hearing loss until many years after the veteran's January 1946 discharge from active duty, servi ce connection on a presumptive basis is not warranted.

Under the circumstances of this case, a basis upon which to establish service connection for hearing loss has not been presented and the appeal is denied.

- 4


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been satisfied by virtue of a letter sent to the veteran in March 2004. Since this letter fully provided notice of elements (1), (2), and (3), see above, it is not necessary for the Board to provide extensive reasons and bases as to how VA has complied with the VCAA's notice requirements. See Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14,2005). In addition to the explicit VCAA notice, VA notified the veteran, even before enactment of the VCAA, what information and evidence was needed to substantiate this claim for service connection. By virtue of the February 2000 rating decision (pre-VCAA), November 2001 rating decision, the sac, and the supplemental sacs (SSOCs), he was provided with specific information as to why this particular claim was being denied, and oft4e evidence that was lacking. He was also supplied with the complete text of38 C.F.R. § 3.159(b)(1) in the May 2002 sac and February 2005 SSOC.

- 5 


Finally, with respect to element (4), the Board notes that the RO's March 2004 letter contained a specific request that the veteran provide to VA any evidence in his possession that pertains to the claim. There is no allegation from the veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim. In an April 2004 statement, he indicated that he did not have any additional information.

The Board is mindful that, in concluding that the VCAA notice requirements have been satisfied, the Board has relied on communications other than the RO's formal VCAA notice letter to the appellant. However, at bottom, what the VCAA seeks to achieve is to give the appellant notice of the elements outlined above. Once that has been done-irrespective of whether it has been done by way of a single notice letter, or by more than one communication-the essential purposes of the VCAA have been satisfied. Here, the Board finds that, because each of the four content requirements of a VCAA notice has been met, any error in not providing a single notice to the appellant covering all content requirements was harmless. See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra. The veteran has not claimed that VA has failed to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini II, held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Although that did not occur here, the veteran was provided VCAA content complying notice and proper subsequent VA process, as discussed above. The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. See Mayfield, supra. Although the notice provided to the veteran in 2004 was not given prior to the first adjudication of the claim, the content of the notice fully complied with the requirements of38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the case was readjudicated.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38

- 6 


U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2004). The veteran was afforded an examination for an etiological opinion in October 2004. See 38 C.F .R. § 3 .159( c)( 4) (2004). The resulting report has been obtained. In compliance with the August 2003 remand, the veteran's complete VA records beginning in 1991 were requested. VA treatment records resulting from this request were associated with his claims folder later that same month. The veteran's service medical records and statements in support of claim also have been associated with the claims folder. In April 2004 correspondence, the veteran indicated that he did not have additional evidence and that all his records were at VA. While the veteran refers to having pursued this claim for decades in an undated statement received in April 2004 and again in a February 2005 statement, his claims folder clearly indicates that his July 1999 claim was the first time he sought service connection for hearing loss. The veteran had previously sought, and been denied, service connection for orthopedic residuals and the veteran submitted copies of evidence material to that claim with his April 2004 and February 2005 statements but mistakenly referred to them as relevant to this claim. And while he referred to private treatment for his ears, he did not submit release forms such that VA could make reasonable efforts to obtain such evidence. As the veteran has not identified, or properly authorized the request of, any additional evidence, the Board concludes that n<tfurther assistance to the veteran regarding development of evidence is required. See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

ORDER

Service connection for hearing loss is denied.

	MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

- 7 




